Citation Nr: 0301995	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  96-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder for failure 
to submit new and material evidence.  In the course of the 
appeal the Board determined that evidence which was new and 
material to this claim was presented.  Thus, the Board 
reopened the claim for a de novo review in an October 2000 
appellate decision and remanded the case to the RO for 
additional evidentiary and procedural development.  Following 
these developments, the RO denied the veteran's claim on the 
merits for service connection for a psychiatric disorder in a 
June 2002 rating decision.  The case was returned to the 
Board in October 2002 and the veteran now continues his 
appeal.


FINDINGS OF FACT

Resolving doubt in favor of the veteran, the evidence 
demonstrates that the initial symptoms of his chronic 
paranoid schizophrenia occurred in service.


CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of the remand which occurred during this appeal.  He 
has also been provided with a VA examination which addresses 
the issue on appeal and a nexus opinion has been obtained.  
See Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran alleges that he experienced a psychiatric 
breakdown in 1976 during active duty.  However, his service 
records do not contain any documentation which shows that he 
received psychiatric treatment.  His service records show 
that his Military Occupational Specialty (MOS) was as a 
Russian language translator and a cryptographer. 

The evidence includes VA and private medical records, dated 
from October 1983 to November 1990, which show that the 
veteran was hospitalized for treatment for acute exacerbation 
of chronic paranoid schizophrenia.  In June 1983, the veteran 
was deemed disabled due to chronic schizophrenia for purposes 
of receiving Social Security Disability (SSA) benefits.  From 
October 1983 to May 1994, the veteran received treatment at a 
Northern Wyoming facility and from a VA facility for 
schizophrenia.  

A September 1999 VA outpatient treatment record indicates 
that the veteran discussed the onset of his schizophrenic 
symptoms with a VA physician.  The veteran reported that 
during the latter part of his military career when he was 
stationed in Berlin, he was came under a considerable degree 
of mental and emotional stress which was generated from both 
professional and personal sources.  He stated that he became 
suspicious of others, he isolated himself in the barracks and 
he reported that he was unable to work for the last several 
weeks of his assignment in Berlin.  The VA physician opined 
that "[t]hese reactions are characteristic of his adult 
pattern of adjustment and could clearly mark the beginning of 
his schizophrenia."

Also of record is the statement from the veteran's sister 
dated in June 1993.  In that statement she reported that she 
held an MSW degree with a concentration in mental health and 
offered her opinion that even if her brother was predisposed 
to developing mental illness it was the stress of his 
military service which triggered his mental breakdown.

The report of a December 2000 VA psychiatric examination 
shows that the veteran's claims file was reviewed and that he 
was deemed to be a fairly reliable historian by the 
psychiatric examiners.  The veteran reiterated his account of 
serving in the military intelligence community during active 
duty and experiencing schizoid and delusional symptomatology 
relating to his work during the latter part of his military 
service.  He separated from active duty in 1976 and reported 
that he first sought psychiatric help while he was a college 
student in 1977 because he was having difficulties 
concentrating his mind.  He was able to finish college in 
1983 but encountered difficulties during his employment 
because of interference from his psychotic symptoms and, at 
the recommendation of his employer, consulted a psychiatrist 
and received anti-psychotic medication.  His first 
psychiatric hospitalization was in October 1983, when he was 
admitted to a VA medical facility for schizophreniform 
disorder.  Since then, he has been diagnosed with paranoid 
schizophrenia.  Following the interview, the examining Ph.D. 
psychologist and the co-signing MD physician presented the 
following opinion:

"It is very likely that (the veteran's) Army 
career was stressful to him (due to his duties in 
military intelligence and his access to 
classified information).  There is no evidence. . 
. that he had any mental illness prior to 
military service.  The contents of his psychosis 
is clearly tied to his military (duties).  It is 
very likely that he was experiencing psychosis 
prior to his first coming to professional 
attention in 1981, five years after discharge.  A 
progress note written. . . on 7-1-86 is 
consistent with the conclusion that his 
schizophrenia is related to his military 
(service).  It is my belief that the service 
connection is warranted (sic)."

In an April 2002 opinion, a board-certified VA psychiatrist 
stated that his review of the veteran's claims file did not 
show onset of his psychiatric symptoms until 1983, with no 
documentation of psychiatric problems prior to that time.  
The statement of the psychiatrist indicates that he did not 
personally interview the veteran, but only reviewed his 
claims folder.  The psychiatrist stated that currently-
accepted medical theory held that schizophrenia is genetic in 
origin and is not felt  to be caused by life stresses.  This 
was not to say that external factors such as stress did not 
play a role in schizophrenia, but although stress may 
aggravate an underlying condition it has not been shown to 
have a causal role.  The psychiatrist expressed his concern 
regarding the approximately seven-year gap between the 
veteran's separation from service in 1976 and the documented 
onset of his symptoms, stating that an aggravating stress 
such as those experienced during service as described by the 
veteran would have had their impact far sooner than was 
claimed.  The psychiatrist concluded his statement with the 
following opinion:

"My impression is that although (the veteran) 
may suffer from a psychosis such as 
schizophrenia, there is no evidence to connect 
(his) military service and his illness in a 
causal way."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for psychiatric complaints in 
service will permit service connection for an acquired 
psychiatric disorder, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  The April 2002 opinion of 
the board-certified VA psychiatrist extols the view that 
mental and emotional stress played no role in causing 
schizophrenia, that there is no objective documentation that 
substantiates the veteran's allegations that he developed 
psychotic symptomatology during service and that the medical 
records show onset of schizophrenia over five years after his 
separation from active duty, thus disassociating his 
psychiatric disorder from his military service.  

Countering the above opinion is the statement presented in a 
September 1999 VA outpatient treatment report in which a VA 
physician opined that the veteran's reported emotional 
reactions that he experienced in service were characteristic 
of his adult pattern of adjustment and could clearly mark the 
beginning of his schizophrenia.  Though it is somewhat 
equivocal, the implied linkage between the veteran's service 
and his schizophrenia is bolstered by the concurring opinion 
of the VA clinical psychologist and a VA medical doctor who 
interviewed the veteran in December 2000.  We note that 
unlike the board-certified VA psychiatrist, these examiners 
had the benefit of personally interviewing the veteran and 
they found him to be a fairly reliable historian.  Based on 
their review of his medical history and claims file and their 
impressions of him at the interview, they held the opinion 
that it his schizophrenia was related to his military 
service.  In addition to this, the statements of the 
veteran's sister must also be considered for their value as 
nexus evidence as she supports her opinion that the stress of 
the veteran's military service triggered his mental breakdown 
with her credentials as an MSW with a concentration in mental 
health.  As her accreditation makes her more than a mere 
layperson, her opinion in this regard possesses probative 
weight towards the merits of the claim at issue.  See Pond v. 
West, 12 Vet. App. 341 (1999); see also Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In light of the above evidence, we find that the opinion of 
the VA board-certified psychiatrist (who found no link 
between the veteran's service and his schizophrenia) is 
equally offset by the opinions which indicate the existence 
of a nexus between the veteran's service and his paranoid 
schizophrenia which were presented by the VA physician who 
treated the veteran in September 1999, the VA clinical 
psychologist and medical doctor who interviewed the veteran 
in December 2000, and the veteran's sister who holds an MSW 
degree in mental health.  We therefore conclude that it is as 
likely as not that the initial symptoms of the veteran's 
paranoid schizophrenia occurred during his period of active 
duty.  Because the evidence in this case is approximately 
balanced with regards to merits of the claim the benefit-of-
the-doubt doctrine applies and thus the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection is granted for chronic paranoid schizophrenia, 
subject to the applicable laws and regulations which govern 
awards of VA compensation benefits.  


ORDER

Service connection for chronic paranoid schizophrenia is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

